40 Wall Street, New York, NY10005 May 11, 2012 John M. Milano Riggs, Counselman, Michaels & Downes, Inc. 555 Fairmount Ave. Baltimore, MD 21286 Re: Barrett Opportunity Fund, Inc. Mutual Fund Bond Policy Number 425336313 Expiration Date: 04/29/2013 Dear Mr. Milano, We are pleased to enclose Policy Number 425336313 for Barrett Opportunity Fund, Inc. We trust that this policy meets with the specifications outlined in our quotation.Please review it carefully to confirm this.Should you detect any problem, please contact me as soon as possible. If commissions or other compensation are payable hereunder, Insurance Producer will comply with all applicable federal and state laws, rules, regulations and/or orders governing disclosure by an agent, broker or producer to an insured or prospective insured of commissions or other compensation. We appreciate the opportunity to do business with Barrett Opportunity Fund, Inc. and with you.If you should have any comments, questions, or concerns, please do not hesitate to contact me. Sincerely, Emily Yeung Emily Yeung Underwriting Specialist Phone: (212) 440-7031 Fax:(312) 260-4592 emily.yeung@cna.com EY/va Policy Transaction Invoice Producer: Customer: John M. Milano Riggs, Counselman, Michaels & Downes, Inc. 555 Fairmount Ave. Baltimore, MD 21286 (410)339-5202 Barrett Opportunity Fund, Inc. 90 Park Ave, 34th Fl New York, NY 10016 Branch Code: 912 Producer Number: 735106 Customer Number: 315002 Continental Insurance Company hereby submits the following Statement for Policy # 425336313 for Barrett Opportunity Fund, Inc. Policy Period: From 04/29/2012 to 04/29/2013. Policy Effective Date Gross Premium Commission 15.00%(MFB) Counter- Signature Fee Total Taxes Total Surcharges Amount Due 4/29/2012 $1,500.00 $0.00 * Please return a copy of this invoice with your payment due 30 days after Policy Effective Date to: Continental Casualty Company 23453 Network Place Chicago, IL 60673-1234 Please do not send this payment to any other CNA payment site. Any questions regarding your account please call CNA Financial Insurance Phone: (212) 440-7031 Fax: (312) 260-4592 FOR BILLING QUESTIONS CONTACT BILLING & COLLECTIONS: 1-877-574-0540 This amount will also appear on the CNA monthly statement for this producer number. For All the Commitments You Make® 40 Wall Street, New York, NY10005 Declarations INVESTMENT COMPANY FIDELITY BOND CUSTOMER NUMBER DATE ISSUED 05/11/2012 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. Continental Insurance Company (herein called ‘Underwriter’) NAMED INSURED AND ADDRESS PRODUCER Item 1. Barrett Opportunity Fund, Inc. (herein called ‘Insured’) 90 Park Ave, 34th Fl New York, NY10016 Riggs, Counselman, Michaels & Downes, Inc. John M. Milano 555 Fairmount Ave. Baltimore, MD21286 Item 2. Policy Period:From 12:01 a.m. on 4/29/2012to 12:01 a.m. on 4/29/2013 standard time. Item 3.Limit of Liability:$ 500,000 per Loss. Provided, however that if specific limits, either greater or lesser, are inserted opposite any specified INSURING CLAUSE, such specific limits shall be applicable to such INSURING CLAUSES in lieu of, and not in addition to, such bond limit.If"NOT COVERED" is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference to such INSURING CLAUSE shall be deemed to be deleted from this bond. INSURING CLAUSE LIMIT OF LIABILITY DEDUCTIBLE Employee Premises Transit Forgery or Alteration Extended Forgery Counterfeit Currency Threats toPersons Not Covered
